





Exhibit 10.3




INTELLECTUAL PROPERTY SECURITY AGREEMENT




This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Intellectual Property
Security Agreement”) is made as of December 9, 2011, between Transdel
Pharmaceuticals, Inc., a Delaware corporation (“Debtor”), and DermaStar
International, LLC, a Nevada limited liability company (with its successors and
assigns, “Secured Party”).




RECITALS




A.

Pursuant to that certain line of credit letter agreement, dated November 21,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, including all exhibits and schedules thereto, the “Letter Agreement”)
between Debtor and Secured Party;




B.

The Secured Party is willing to make the Advances to Debtor, on an uncommitted
basis, as provided for in the Letter Agreement, but only upon the condition,
among others, that Debtor shall have executed and delivered to Secured Party
that certain Security Agreement dated as of even date herewith (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and




C.

Pursuant to the Letter Agreement, Debtor is required to execute and deliver to
Secured Party this Intellectual Property Security Agreement.




AGREEMENT




Now, therefore, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor hereby agrees as follows:




1.

Defined Terms.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement and/or the Letter
Agreement.




2.

Grant of Security Interest in IP Collateral.  Debtor hereby grants to Secured
Party a continuing security interest in all of Debtor’s right, title and
interest in, to and under the following, whether presently existing or hereafter
created or acquired (collectively, the “IP Collateral”):




(a)

all of Debtor’s patents, patent applications, and rights in or to patent
licenses to which it is a party including those referred to on Schedule I
hereto;




(b)

all reissues, continuations, continuations-in-part, substitutes, extensions or
renewals of, and improvements on, of the foregoing;




(c)

all products and proceeds of the foregoing item (a) and (b), including, without
limitation, any claim by Debtor against third parties for past, present or
future infringement or dilution of any patent or any patent licensed under any
license;




(d)

all of Debtor’s trademarks, trademark applications and rights in or to trademark
licenses to which it is a party including those referred to on Schedule II
hereto;




(e)

all reissues, continuations, extensions, modifications and renewals of the
foregoing;




(f)

all goodwill of the business connected with the use of, and symbolized by, each
trademark and each trademark license;




(g)

all products and proceeds of the foregoing items (d) through (f), including,
without limitation, any claim by Debtor against third parties for past, present
or future (i) infringement or dilution of any trademark or any trademark
licensed under any license or (ii) injury to the goodwill associated with any
trademark or any trademark licensed under any license;




(h)

all of Debtor’s copyrights, copyright applications and rights in or to copyright
licenses to which it is a party including those referred to on Schedule III
hereto;




(i)

all reissues, continuations, restorations, reversions, renewals or extensions of
the foregoing; and





--------------------------------------------------------------------------------




(j)

all products and proceeds of the foregoing items (h) and (i), including, without
limitation, any claim by Debtor against third parties for past, present or
future infringement or dilution of any copyright or any copyright licensed under
any license.




3.

Security Agreement.  The security interests granted pursuant to this
Intellectual Property Security Agreement are granted in conjunction with the
security interests granted to Secured Party pursuant to the Security Agreement.
 Debtor hereby acknowledges and affirms that the rights and remedies of Secured
Party with respect to the security interest in the IP Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.




4.

Authorization to File.  Debtor authorizes Secured Party to file this
Intellectual Property Security Agreement (and amendments and supplements hereof)
in the United States Patent and Trademark Office, the United States Copyright
Office and another other office that Secured Party deems necessary or
appropriate.




5.

Authorization To Supplement.  If Debtor shall obtain rights to (a) any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
(b) any new trademarks or application therefor, or (c) any new copyright or
application therefor, the provisions of this Intellectual Property Security
Agreement shall automatically apply thereto.  Debtor shall give prompt notice in
writing to Secured Party with respect to any such new rights.  Without limiting
Debtor’s obligations under this Section 5, Debtor hereby authorizes Secured
Party unilaterally to modify this Intellectual Property Security Agreement by
amending the applicable schedule to include any such new rights of Debtor.
 Notwithstanding the foregoing, no failure to so modify this Intellectual
Property Security Agreement or amend any schedule shall in any way affect,
invalidate or detract from Secured Party's continuing security interest in all
IP Collateral, whether or not listed on a schedule.




6.

Counterparts.  This Intellectual Property Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Intellectual Property Security Agreement or any
other Loan Document in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought.  Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.




[signature pages follow]








2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Intellectual
Property Security Agreement to be executed and delivered by its duly authorized
officer as of the date first set forth above.




DEBTOR:

TRANSDEL PHARMACEUTICALS, INC.,

a Delaware corporation







By: /s/ Terry Nida                          

Name:  Terry Nida

Title:  Principal Executive Officer





S-1




[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURITY AGREEMENT]




--------------------------------------------------------------------------------




SECURED PARTY:

DERMASTAR INTERNATIONAL, LLC







By: /s/ Mark L. Baum                

Name:  Mark L. Baum

Title: Managing Member








S-2




[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURITY AGREEMENT]




--------------------------------------------------------------------------------

SCHEDULE I
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT


Patents

Debtor

Country

Patent

Patent Number

Date

Transdel Pharmaceuticals Holdings, Inc. (merged into Transdel Pharmaceuticals,
Inc. as of June 20, 2011)

United States

TRANSDERMAL DELIVERY OF MEDICATIONS USING A COMBINATION OF PENETRATION ENHANCERS

5,837,289

Issue Date November 17, 1998

Transdel Pharmaceuticals Holdings, Inc. (merged into Transdel Pharmaceuticals,
Inc. as of June 20, 2011)

Canada

TRANSDERMAL DELIVERY OF MEDICATIONS USING A COMBINATION OF PENETRATION ENHANCERS

2,348,540

Application Date October 29, 1998 [approved and awaiting issue date]




Patent Applications

Debtor

Country

Patent

Application Number

Date

Transdel Pharmaceuticals, Inc.

United States

ANTI-CELLULITE COMPOSITION AND METHOD OF TREATING CELLULITE

Pending

Filed provisional patent application in June 2010









S-3




--------------------------------------------------------------------------------

SCHEDULE II
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT


Trademark Registrations/Applications

Debtor

Country

Mark

Application/ Registration No.

App/Reg Date

Transdel Pharmaceuticals Holdings, Inc. (merged into Transdel Pharmaceuticals,
Inc. as of June 20, 2011)

United States

Ketotransdel

IC 005. US 006 018 044 046 051 052. G & S: Topical medicated therapeutic cream,
gel, lotion and paste for direct transdermal administration of ketoprofen.

FIRST USE: 20071108.

FIRST USE IN COMMERCE: 20071108

Serial No. 78461443

Filing Date  August 3, 2004

Transdel Pharmaceuticals Holdings, Inc. (merged into Transdel Pharmaceuticals,
Inc. as of June 20, 2011)

United States

Transdel

IC 005. US 006 018 044 046 051 052. G & S: Topical medicated therapeutic cream,
gel, lotion and paste for direct transdermal administration of a wide variety of
therapeutic agents for allergic, cardio-vascular, infectious, neurological,
inflammatory, immunological, metabolic, viral, microbial, osteopathic, dietary,
respiratory, psychiatric, hormonal, dental, dermal, muscular and excretory
diseases, conditions, deficiencies and disorders

 

Serial No. 77304331

Filing Date October 15, 2007

Transdel Pharmaceuticals, Inc.

United States

Transdel

IC 001. US 001 005 006 010 026 046. G & S: Chemical additives for use in the
manufacture of pharmaceutical and cosmetic products

 

Serial No. 77810173

Filing Date August 21, 2009











S-4




--------------------------------------------------------------------------------

SCHEDULE III
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT

Copyright Registrations/Applications

None.








S-5


